Case 1:20-cv-10072-WGY Document 4-2 Filed 01/15/20 Page 1 of 12




                    Exhibit B
12/25/2019                                   Mass. Corporations,
                     Case 1:20-cv-10072-WGY Document      4-2 external
                                                                 Filedmaster page
                                                                       01/15/20   Page 2 of 12




    Corporations Division
         Business Entity Summary
         ID Number: 001329665                                                 Request certificate   New search

         Summary for: FERMENTATION ARTS BRASSERIE LLC

         The exact name of the Domestic Limited Liability Company (LLC):                     FERMENTATION
         ARTS BRASSERIE LLC
         The name was changed from: FUTURE ARTS BRASSERIE LLC on 07-09-2018
         The name was changed from: FLIGHT LLC on 06-22-2018
         Entity type:     Domestic Limited Liability Company (LLC)
         Identification Number: 001329665
         Date of Organization in Massachusetts:
         05-28-2018
                                                                 Last date certain:
         The location or address where the records are maintained (A PO box is not a valid
         location or address):

         Address: 25 SPENCER AVE.
         City or town, State, Zip code,          BOSTON,      MA    02144     USA
         Country:
         The name and address of the Resident Agent:

         Name:       BENJAMIN HOLMES
         Address: 25 SPENCER AVE
         City or town, State, Zip code,          SOMERVILLE,       MA    02144      USA
         Country:
         The name and business address of each Manager:

             Title             Individual name                   Address
             MANAGER           CHRISTINE PLATZEK                 1 BROADWAY ARLINGTON, MA 02474 USA

         In addition to the manager(s), the name and business address of the person(s)
         authorized to execute documents to be filed with the Corporations Division:

             Title             Individual name                   Address
             SOC SIGNATORY     WALTER WOODMAN                    1 BROADWAY ARLINGTON, MA 02474 USA
                               BRUNO
             SOC SIGNATORY     BENJAMIN HOLMES                   25 SPENCER AVE. BOSTON, MA 02144 USA

         The name and business address of the person(s) authorized to execute,
         acknowledge, deliver, and record any recordable instrument purporting to affect an
         interest in real property:
corp.sec.state.ma.us/CorpWeb/CorpSearch/CorpSummary.aspx?FEIN=001329665&SEARCH_TYPE=1                            1/2
12/25/2019                                   Mass. Corporations,
                     Case 1:20-cv-10072-WGY Document      4-2 external
                                                                 Filedmaster page
                                                                       01/15/20   Page 3 of 12
             Title              Individual name                  Address
             REAL PROPERTY      BENJAMIN HOLMES                  25 SPENCER AVE. BOSTON, MA 02144 USA

                                               Confidential               Merger
                               Consent       Data                      Allowed          Manufacturing

         View filings for this business entity:

             ALL FILINGS
             Annual Report
             Annual Report - Professional
             Articles of Entity Conversion
             Certificate of Amendment
             Certificate of Cancellation
                                                         View filings

             Comments or notes associated with this business entity:




                                                         New search




corp.sec.state.ma.us/CorpWeb/CorpSearch/CorpSummary.aspx?FEIN=001329665&SEARCH_TYPE=1                   2/2
            Case 1:20-cv-10072-WGY Document 4-2 Filed 01/15/20 Page 4 of 12
        MA SOC Filing Number: 201811156670 Date: 5/28/2018 9:25:00 AM




                             The Commonwealth of Massachusetts                                                  Minimum Fee: $500.00
                                   William Francis Galvin
                             Secretary of the Commonwealth, Corporations Division
                                        One Ashburton Place, 17th floor
                                            Boston, MA 02108-1512
                                           Telephone: (617) 727-9640

Certificate of Organization
(General Laws, Chapter )

Identification Number:     001329665

1. The exact name of the limited liability company is:               FLIGHT LLC

2a. Location of its principal office:
No. and Street:            25 SPENCER         AVE.
City or Town:              BOSTON               State: MA                  Zip:    02144                 Country: USA

2b. Street address of the office in the Commonwealth at which the records will be maintained:

No. and Street:             25 SPENCER AVE.
City or Town:               BOSTON       State: MA                         Zip:    02144                 Country: USA

3. The general character of business, and if the limited liability company is organized to render professional
service, the service to be rendered:
ENTREPRENEURSHIP CONSULTING


4. The latest date of dissolution, if specified:

5. Name and address of the Resident Agent:
Name:                  BENJAMIN HOLMES
No. and Street:        25 SPENCER AVE
City or Town:          SOMERVILLE                          State: MA              Zip:   02144              Country: USA

I, BENJAMIN HOLMES resident agent of the above limited liability company, consent to my appointment as
the resident agent of the above limited liability company pursuant to G. L. Chapter 156C Section 12.

6. The name and business address of each manager, if any:

            Title                       Individual Name                                         Address    (no PO Box)
                                       First, Middle, Last, Suffix                       Address, City or Town, State, Zip Code




7. The name and business address of the person(s) in addition to the manager(s), authorized to execute
documents to be filed with the Corporations Division, and at least one person shall be named if there are no
managers.

            Title                       Individual Name                                         Address    (no PO Box)
                                       First, Middle, Last, Suffix                       Address, City or Town, State, Zip Code
       SOC SIGNATORY                    BENJAMIN HOLMES                                           25 SPENCER AVE.
                                                                                              BOSTON, MA 02144 USA
               Case 1:20-cv-10072-WGY Document 4-2 Filed 01/15/20 Page 5 of 12




8. The name and business address of the person(s) authorized to execute, acknowledge, deliver and record
any recordable instrument purporting to affect an interest in real property:

            Title                             Individual Name                 Address    (no PO Box)
                                         First, Middle, Last, Suffix   Address, City or Town, State, Zip Code
      REAL PROPERTY                           BENJAMIN HOLMES
                                                                                25 SPENCER AVE.
                                                                            BOSTON, MA 02144 USA




9. Additional matters:

SIGNED UNDER THE PENALTIES OF PERJURY, this 28 Day of May, 2018,
LEGALZOOM.COM, INC., A CALIFORNIA CORPORATION, CHEYENNE MOSELEY, ASSISTANT
SECRETARY
              (The certificate must be signed by the person forming the LLC.)




© 2001 - 2018 Commonwealth of Massachusetts
All Rights Reserved
    Case 1:20-cv-10072-WGY Document 4-2 Filed 01/15/20 Page 6 of 12
MA SOC Filing Number: 201811156670 Date: 5/28/2018 9:25:00 AM




              THE COMMONWEALTH OF MASSACHUSETTS



 I hereby certify that, upon examination of this document, duly submitted to me, it appears

 that the provisions of the General Laws relative to corporations have been complied with,

  and I hereby approve said articles; and the filing fee having been paid, said articles are

                          deemed to have been filed with me on:

                                 May 28, 2018 09:25 AM




                              WILLIAM FRANCIS GALVIN

                              Secretary of the Commonwealth
            Case 1:20-cv-10072-WGY Document 4-2 Filed 01/15/20 Page 7 of 12
        MA SOC Filing Number: 201815954740 Date: 6/22/2018 9:25:00 AM




                             The Commonwealth of Massachusetts                                                Minimum Fee: $100.00
                                   William Francis Galvin
                             Secretary of the Commonwealth, Corporations Division
                                        One Ashburton Place, 17th floor
                                            Boston, MA 02108-1512                                          Special Filing Instructions

                                           Telephone: (617) 727-9640

Certificate of Amendment
(General Laws, Chapter )

Identification Number:     001329665

The date of filing of the original certificate of organization:        5/28/2018

1.a. Exact name of the limited liability company:           FLIGHT LLC

1.b. The exact name of the limited liability company as amended, is:               FUTURE ARTS BRASSERIE LLC

2a. Location of its principal office:
No. and Street:            25 SPENCER         AVE.
City or Town:              BOSTON               State: MA                Zip:    02144                 Country: USA

3. As amended, the general character of business, and if the limited liability company is organized to render
professional service, the service to be rendered:
ARTISANAL COMMUNITY SPACE & CONSULTANCY


4. The latest date of dissolution, if specified:

5. Name and address of the Resident Agent:
Name:                  BENJAMIN HOLMES
No. and Street:        25 SPENCER AVE
City or Town:          SOMERVILLE                          State: MA            Zip:   02144              Country: USA

6. The name and business address of each manager, if any:

            Title                       Individual Name                                       Address    (no PO Box)
                                       First, Middle, Last, Suffix                     Address, City or Town, State, Zip Code
          MANAGER                      CHRISTINE PLATZEK                                          1 BROADWAY
                                                                                          ARLINGTON, MA 02474 USA




7. The name and business address of the person(s) in addition to the manager(s), authorized to execute
documents to be filed with the Corporations Division, and at least one person shall be named if there are no
managers.

            Title                       Individual Name                                       Address    (no PO Box)
                                       First, Middle, Last, Suffix                     Address, City or Town, State, Zip Code
       SOC SIGNATORY               WALTER WOODMAN BRUNO
                                                                                                  1 BROADWAY
                                                                                          ARLINGTON, MA 02474 USA
       SOC SIGNATORY                    BENJAMIN HOLMES
                                                                                                25 SPENCER AVE.
                                                                                            BOSTON, MA 02144 USA
               Case 1:20-cv-10072-WGY Document 4-2 Filed 01/15/20 Page 8 of 12



8. The name and business address of the person(s) authorized to execute, acknowledge, deliver and record
any recordable instrument purporting to affect an interest in real property:

            Title                             Individual Name                   Address    (no PO Box)
                                         First, Middle, Last, Suffix     Address, City or Town, State, Zip Code
      REAL PROPERTY                           BENJAMIN HOLMES                     25 SPENCER AVE.
                                                                              BOSTON, MA 02144 USA




9. Additional matters:

10. State the amendments to the certificate:
LINE 1: FLIGHT LLC IS CHANGED TO FUTURE ARTS BRASSERIE LLC LINE 2: NO CHANGE. RE
CORDS WILL BE MAINTAINED AT THAT ADDRESS (25 SPENCER AVE, SOMERVILLE MA 02144
USA) LINE 3: SERVICE OFFERINGS CHANGED TO "ARTISANAL COMMUNITY SPACE & CONS
ULTANCY" LINE 6: ADDED CHRISTINE PLATZEK AS MANAGER WITH ADDRESS 1 BROADWA
Y, ARLINGTON MA 02474 LINE 7: ADDED WALTER BRUNO AS AUTHORIZED TO EXECUTE DO
CUMENTS WITH ADDRESS 1 BROADWAY, ARLINGTON MA 02474

11. The amendment certificate shall be effective when filed unless a later effective date is specified:

SIGNED UNDER THE PENALTIES OF PERJURY, this 22 Day of June, 2018,
BENJAMIN HOLMES , Signature of Authorized Signatory.



© 2001 - 2018 Commonwealth of Massachusetts
All Rights Reserved
    Case 1:20-cv-10072-WGY Document 4-2 Filed 01/15/20 Page 9 of 12
MA SOC Filing Number: 201815954740 Date: 6/22/2018 9:25:00 AM




              THE COMMONWEALTH OF MASSACHUSETTS



 I hereby certify that, upon examination of this document, duly submitted to me, it appears

 that the provisions of the General Laws relative to corporations have been complied with,

  and I hereby approve said articles; and the filing fee having been paid, said articles are

                          deemed to have been filed with me on:

                                 June 22, 2018 09:25 AM




                              WILLIAM FRANCIS GALVIN

                              Secretary of the Commonwealth
            Case 1:20-cv-10072-WGY Document 4-2 Filed 01/15/20 Page 10 of 12
        MA SOC Filing Number: 201820221790 Date: 7/9/2018 12:56:00 PM




                             The Commonwealth of Massachusetts                                            Minimum Fee: $100.00
                                   William Francis Galvin
                             Secretary of the Commonwealth, Corporations Division
                                        One Ashburton Place, 17th floor
                                            Boston, MA 02108-1512
                                           Telephone: (617) 727-9640

Certificate of Amendment
(General Laws, Chapter )

Identification Number:     001329665

The date of filing of the original certificate of organization:        5/28/2018

1.a. Exact name of the limited liability company:           FUTURE ARTS BRASSERIE LLC

1.b. The exact name of the limited liability company as amended, is:           FERMENTATION ARTS
BRASSERIE LLC

2a. Location of its principal office:
No. and Street:           25 SPENCER AVE.
City or Town:             SOMERVILLE                       State: MA        Zip:   02144              Country: USA

3. As amended, the general character of business, and if the limited liability company is organized to render
professional service, the service to be rendered:



4. The latest date of dissolution, if specified:

5. Name and address of the Resident Agent:
Name:                  BENJAMIN HOLMES
No. and Street:        25 SPENCER AVE
City or Town:          SOMERVILLE                          State: MA        Zip:   02144              Country: USA

6. The name and business address of each manager, if any:

            Title                       Individual Name                                   Address    (no PO Box)
                                       First, Middle, Last, Suffix                 Address, City or Town, State, Zip Code
          MANAGER                      CHRISTINE PLATZEK                                      1 BROADWAY
                                                                                      ARLINGTON, MA 02474 USA




7. The name and business address of the person(s) in addition to the manager(s), authorized to execute
documents to be filed with the Corporations Division, and at least one person shall be named if there are no
managers.

            Title                       Individual Name                                   Address    (no PO Box)
                                       First, Middle, Last, Suffix                 Address, City or Town, State, Zip Code
       SOC SIGNATORY               WALTER WOODMAN BRUNO
                                                                                              1 BROADWAY
                                                                                      ARLINGTON, MA 02474 USA
       SOC SIGNATORY                    BENJAMIN HOLMES
                                                                                            25 SPENCER AVE.
                                                                                        BOSTON, MA 02144 USA
               Case 1:20-cv-10072-WGY Document 4-2 Filed 01/15/20 Page 11 of 12



8. The name and business address of the person(s) authorized to execute, acknowledge, deliver and record
any recordable instrument purporting to affect an interest in real property:

            Title                             Individual Name                   Address    (no PO Box)
                                         First, Middle, Last, Suffix     Address, City or Town, State, Zip Code
      REAL PROPERTY                           BENJAMIN HOLMES                     25 SPENCER AVE.
                                                                              BOSTON, MA 02144 USA




9. Additional matters:

10. State the amendments to the certificate:
LINE 1: CHANGED NAME TO "FERMENTATION ARTS BRASSERIE" LINE 2: CORRECTED CITY T
O "SOMERVILLE"

11. The amendment certificate shall be effective when filed unless a later effective date is specified:

SIGNED UNDER THE PENALTIES OF PERJURY, this 9 Day of July, 2018,
BENJAMIN HOLMES , Signature of Authorized Signatory.



© 2001 - 2018 Commonwealth of Massachusetts
All Rights Reserved
    Case 1:20-cv-10072-WGY Document 4-2 Filed 01/15/20 Page 12 of 12
MA SOC Filing Number: 201820221790 Date: 7/9/2018 12:56:00 PM




              THE COMMONWEALTH OF MASSACHUSETTS



 I hereby certify that, upon examination of this document, duly submitted to me, it appears

 that the provisions of the General Laws relative to corporations have been complied with,

  and I hereby approve said articles; and the filing fee having been paid, said articles are

                          deemed to have been filed with me on:

                                 July 09, 2018 12:56 PM




                              WILLIAM FRANCIS GALVIN

                              Secretary of the Commonwealth
